 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elizabeth_falk@fd.org
 7

 8   Counsel for Defendant BUCKLEY
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14        UNITED STATES OF AMERICA,                      Case No.: CR 18–215 RS
15                      Plaintiff,                       STIPULATION AND [PROPOSED]
                                                         ORDER TO CONTINUE
16              v.                                       SENTENCING DATE
17        LARRY BUCKLEY,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for sentencing on December 11, 2018.

22   Defense counsel will now be in trial starting December 4th, and would like an extra week to file

23   Mr. Buckley’s memo. Therefore, the parties and Probation Officer agree to a continuance of

24   the matter by one week to December 18, 2018 at 2:30pm.

25          United States Probation Officer Aakash Raju has been notified about the requested

26   modification, and has no objection to the request for a continuance to December 18, 2018 for

27   sentencing.

28   \\

     [PROPOSED] STIPULATED ORDER
     BUCKLEY, CR 18–215 RS
 1             IT IS SO STIPULATED.
 2                    November 5, 2018       ALEX G. TSE
 3                    Dated                  United States Attorney
                                             Northern District of California
 4
                                                       /S
 5
                                             NICHOLAS WALSH
 6                                           Assistant United States Attorney

 7

 8                    November 5, 2018       STEVEN G. KALAR
                      Dated                  Federal Public Defender
 9                                           Northern District of California
10
                                                       /S
11                                           ELIZABETH FALK
                                             Assistant Federal Public Defender
12

13
               IT IS SO ORDERED.
14

15                  11/5/18
                    Dated                    RICHARD SEEBORG
16                                           United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER
     BUCKLEY, CR 18–215 RS
                                         2
